DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by New England Biolabs (“Ph.D.TM Phage Display Libraries, Instruction Manual, version 1.1, published October 2012).
The Ph.D.-12 library was described in a printed publication, in public use and on sale more than one year before the effective filing date of the claimed invention, as evidenced by the instruction manual published October 2012 (see page 30).
The instant specification provides evidence on page 6, line 30, that SEQ ID NO: 8 is included in the Ph.D.-12 library. The library includes conjugates comprising peptides attached to a coat protein of 
	With respect to claim 4, SEQ ID NO: 8 is 12 amino acids in length.
	With respect to claims 5 and 18, the claim requires that if the part b) component is a liposome that the liposome is pegylated but does not require that the part b) is a pegylated liposome.
With respect to claim 6, the claim requires that if the part b) component is an imaging agent that the imaging agents is selected from the recite alternatives but does not require that the part b) is an imaging agent.
	With respect to claim 8, the Ph.D.-12 library is sold as a kit with a written instruction manual.
	With respect to claims 9 and 10, the peptide consisting of SEQ ID NO: 8 in the Ph.D.-12 library is synthetic.
With respect to claim 11, SEQ ID NO: 8 is 12 amino acids in length.
With respect to claim 12, the M13 phage is a nanoparticle.

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 2, 3, 7, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching or suggestion in the prior art to lead one of ordinary skill in the art to select SEQ ID NO: 8 from the Ph.D.-12 library and conjugate it to a component other than the M13 phage. Furthermore, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654